USDC IN/ND case 1:19-cr-00049-HAB-SLC document 145 filed 04/15/20 page 1 of 2


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

 UNITED STATES OF AMERICA

                        v.                             CAUSE NO.: 1:19-CR-49-HAB-SLC

 TIMOTHY L. COATS

                                        OPINION AND ORDER

       Defendant Timothy L. Coats is facing gun and drug charges as set forth in a seven-count

Indictment. This matter is before the Court on his pro se Motion for Reconsideration of the Order

for Defendant’s Motion to Dismiss Indictment Based on Vindictive Prosecution [ECF No. 82]. As

the title of the Motion suggests, this Court has already rejected Defendant’s claim that he was

retaliatorily charged in this federal case after state court attempted murder charges were dismissed.

(12/19/19 Opinion and Order, ECF No. 40.) In doing so, the Court noted that the procedural context

of the case did not raise the type of inherent risk of vindictiveness that supports a presumption of

vindictiveness. Neither had Defendant presented any evidence of actual vindictiveness.

       Defendant asks the Court to reconsider, in part, because he was illegally detained in the

Allen County Jail even after the state prosecutor filed dismissal papers for the murder charges.

Rather than being released, he was held until the federal authorities could get a court to authorize

his arrest and federal detainment two days later. This illegal detention, he asserts, is evidence of

prosecutorial animus. Defendant asserts that the proper relief for an illegal detention, one that will

deter the government from engaging in such illegal activity, is dismissal of the Indictment. The

Court does not agree. Defendant’s arguments about his detention have no bearing on a due process

claim for vindictive prosecution, nor do they support dismissal of the Indictment as a remedy.
USDC IN/ND case 1:19-cr-00049-HAB-SLC document 145 filed 04/15/20 page 2 of 2


       Defendant also takes issue with the Court’s statement that the drug and gun charges involve

entirely different conduct from what was involved in the dismissed State charges, the venue where

Defendant claims he asserted his statutory and constitutional rights. The Court made the statement

in the context of explaining that the “spectre of vindictiveness” was particularly lacking under the

circumstances of this case because the “challenged charge is independent of the one that formed

the basis of the exercise of the legal right.” United States v. Ribota, 792 F.3d 837, 841 (7th Cir.

2015). Defendant bases his disagreement with the Court’s observation on the fact that law

enforcement discovered some of the evidence of drug trafficking and illegal gun possession during

the investigation for the attempted murder.

       Defendant’s rationale has no bearing on the question of prosecutorial vindictiveness.

Whether the charges seek prosecution for the same underlying conduct is what matters. See Ribota,

792 F.3d at 841. They do not. The state attempted murder charge sought to prosecute Defendant

for actions in connection with a shooting of another individual. The federal charges seek to

prosecute him for dealing controlled substances and illegally possessing a firearm. As the Court

stated in its previous Opinion and Order, the circumstances that led to the discovery of the evidence

that the Government intends to use against Defendant have no bearing on the prosecutors’ motives.

                                              CONCLUSION

       Having reviewed Defendant’s Motion for Reconsideration, the Court finds no basis to

dismiss the Indictment. Defendant’s Motion [ECF No. 82] is DENIED.

       SO ORDERED on April 15, 2020.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                     2
